DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 12/13/2021, claims 1-16, 18 and 20 have been amended.
Applicant further amended the objected claims of 15, 17 and 19 as being dependent upon rejected base claim, and rewritten in independent form that includes all of the limitations of the base claim. Therefore, the rejections to claim 1, 6, 11 and 15 have been withdrawn. 
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 6 and 11 limitations: “… a charging method …. detecting a planned scope of use of the motor vehicle, ascertaining ambient temperatures present during the planned scope of use …  detecting the planned scope of use of the motor vehicle includes ascertaining planned use locations and planned use times, and wherein ascertaining the ambient temperatures present during the planned scope of use includes ascertaining the ambient temperatures at the planned use locations and at the planned use times …” in combination with the remaining claim elements as set forth in Claims 1, 6 and 11 and their depending claims 2, 3, 16, 4, 5, 14; 7-10,18; and 20 respectively.
The prior art, and any art of record does not disclose or suggest the following claim 15 limitations: “… a charging method …. detecting a planned scope of use of the motor detecting the planned scope of use of the motor vehicle includes ascertaining planned use locations and planned use times, and wherein ascertaining the ambient temperatures present during the planned scope of use includes ascertaining the ambient temperatures at the planned use locations and at the planned use times …” in combination with the remaining claim elements as set forth in Claim 15. Therefore claims 1-11, 14-16, 18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859